Opinion issued September 27, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00684-CV
                           ———————————
                      MICHAEL SOLOMON, Appellant
                                        V.
                     ANGELA GALE LEMONS, Appellee



                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2003-48335


                         MEMORANDUM OPINION

      Appellant, Michael Solomon, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). Appellant was notified on August 1,

2012 that he must pay the fee by August 13, 2012, or the appeal would be subject

to dismissal.   After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case). Appellant was again

notified on August 21, 2012 that the appeal would be dismissed if he did not pay

the fee by August 31, 2012. After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2